IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 98-10516
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MICHAEL HICKMON, also known as Slizzard,

                                           Defendant-Appellant.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 3:97-CR-373
                         - - - - - - - - - -

                           October 20, 1999

Before JONES, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

   Michael Hickmon’s court-appointed appellate attorneys have

moved to withdraw as counsel and have filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).    Hickmon has

received a copy of counsels’ motion and brief but has not filed a

response.   Our independent review of the brief and the record

discloses no nonfrivolous issue.    Accordingly, counsels’ motion

to withdraw is GRANTED.    Counsel is excused from further




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.
                              -2-

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.